DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s submission of the terminal disclaimer filed December 8, 2021 is acknowledged.
Applicant’s submission of the terminal disclaimer overcomes the rejection of 1-7 under the grounds of nonstatutory double patenting as being unpatentable over claims 1-8 of copending application 16/608,644.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-8 of copending Application No. 16/608,604 in view of Sugiyama et al., JP2016-079276. 
	The claims in both copending applications recite a sheet formed from a carbon fiber reinforced thermoplastic resin comprising carbon fibers, dichloromethane and a thermoplastic resin containing at least one of a polycarbonate resin and a polyarylate resin wherein a content of dichloromethane contained in the sheet is 10-10,000 ppm by mass.  The copending application is silent to the at least one of the polycarbonate resin and a polyarylate resin has a constituent unit derived form a dihydric phenol represented by general formula (1)


    PNG
    media_image1.png
    126
    307
    media_image1.png
    Greyscale
wherein R1-R4 each independently represent hydrogen, a halogen, a nitro or a methyl group and X represents a divalent group represented by and formulae (2) to (4)

    PNG
    media_image2.png
    390
    493
    media_image2.png
    Greyscale

(in Formula (2), R5 represents hydrogen, a halogen, an optionally substituted
C1-C5 alkyl group, an optionally substituted C1-C5 alkoxy group, an optionally substituted
C6-C12 aryl group, an optionally substituted C7-C17 aralkyl group or an optionally
substituted C2-C5 alkenyl group while R6 represents an optionally substituted C6-C12 aryl
group or an optionally substituted C7-C17 aralkyl group, or R5 and R6 bond with each other to form a C5-C20 carbon ring; and c represents an integer of 1-5;
in Formula (3), R7 and R8 each independently represent hydrogen, a halogen, an
optionally substituted C1-C5 alkyl group, an optionally substituted C1-C5 alkoxy group, an
optionally substituted C6-C12 aryl group or an optionally substituted C7-C17 aralkyl group,
or R7 and R8 bond with each other to form a C5-C20 carbon ring; and
in Formula (4), R9-R18 each independently represent hydrogen or a C1-C3 alkyl
group, where at least one of R9-R18 represents a C1-C3 alkyl group).
Sugiyama teaches a sheet having good thermoformability at low temperatures comprising a polycarbonate resin [0001].  Additionally, Sugiyama teaches that the polycarbonate resin can be represented by a divalent phenol such as 2,2-bis-(4-hydroxyphenyl) alkane
which reads on general formula (1) when X is represented by 
    PNG
    media_image3.png
    121
    439
    media_image3.png
    Greyscale
 when R5 represents an optional substituted C1-C5 alkyl group; R6 represents an optionally substituted C6-C12 aryl group; and c represents an integer of 1-5 [0012]. Paragraph 0064 discloses a dichloromethane [methylene chloride] solution of 0.5 g/deciliter [5 g/l] [density of dichloromethane is 1.33 g/l – thereby providing 5000 ppm of dichloromethane.  Paragraph 0066 of Sugiyama discloses that the polycarbonate resin has a viscosity average molecular weight ranging from 18,000 to 35,000.  Sugiyama is analogous art in that Sugiyama discloses a sheet material comprising a polycarbonate resin composition include 5000 ppm of dichloromethane wherein the polycarbonate resin has a viscosity average molecular weight ranging from 18,000 to 35,000.  One of ordinary skill in the art before the effective filing date of invention would utilize the polycarbonate resin of Sugiyama for the benefit of obtaining a sheet having enhanced thermoformability at low temperatures.

	The claims in both copending applications recite where the carbon fibers are continuous fibers.

	The claims in both copending applications recite wherein the sheet comprises carbon fiber for 20-80 vol% and the thermoplastic resin for 80-20 vol%.

	The claims in both copending applications recite wherein a viscosity average molecular weight of the polycarbonate resin ranges from 10,000-100,000.

	The claims in both copending applications recite a laminate sheet obtained by laminating the sheet.
	The claims in both copending applications recite a method for producing a carbon fiber reinforced thermoplastic resin sheet by producing the thermoplastic resin solution by an interfacial polymerization process by dissolving a thermoplastic resin comprising a polycarbonate resin in dichloromethane; impregnating the thermoplastic resin solution into carbon fibers; and evaporating the dichloromethane from the carbon fibers impregnated with the thermoplastic resin solution.

	The claims in both copending applications recite a production method wherein a concentration of the polycarbonate resin in the thermoplastic resin solution is 10-30 mass%.

This is a provisional nonstatutory double patenting rejection.

Please note that U.S. Patent Application 16/608,604 corresponds to U.S. Pre Grant Publication 2020/0277462.

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786